COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
  Fraccionadora y Urbanizadora de Juarez,                        No. 08-16-00046-CV
  S.A. de C.V., Inmobiliaria y Constructor       §
  Berza, S.A. de C.V., Aeroservicios de                            Appeal from the
  Viaje, S.A. de C.V., Abba-Farma, S.A. de       §
  C.V. and Juan Carlos Bermudez Espinosa,                        388th District Court
                                                 §
                 Appellants/Cross-Appellees,                  of El Paso County, Texas
  v.                                             §
                                                                (TC# 2013DCM2366)
  Claudia Patricia Zaragoza Delgado,             §

                   Appellee/Cross-Appellant.     §


                                           ORDER

        The Court DENIES the motion for continuance of the October 12, 2017 submission and
oral argument setting filed by Appellants, Fraccionadora y Urbanizadora de Juarez, S.A. de C.V.,
Inmobiliaria y Constructor Berza, S.A. de C.V., Aeroservicios de Viaje, S.A. de C.V., and Abba-
Farma, S.A. de C.V.

       Further, the submission and oral argument setting is currently scheduled for October 12,
2017 at 9:00 a.m. in the Courtroom of the Eighth Court of Appeals. All of the parties remain
scheduled to appear for oral argument. In the event that Appellants, Fraccionadora y Urbanizadora
de Juarez, S.A. de C.V., Inmobiliaria y Constructor Berza, S.A. de C.V., Aeroservicios de Viaje,
S.A. de C.V., and Abba-Farma, S.A. de C.V., are unavailable to appear for oral argument, the
Court will consider the merits of these parties’ appeal on the basis of their briefs, but the Court
expects all other parties to participate in oral argument.

       IT IS SO ORDERED this 11th day of October, 2017.


                                             PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.